Citation Nr: 0702879	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-27 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of right foot bunionectomy. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1990 to December 1993.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision by the Columbia Regional Office (RO) of 
the Department of Veterans Affairs (VA) that, among other 
things, continued a 10 percent rating for residuals of right 
foot bunionectomy.  The veteran limited his appeal to this 
issue and that is the only matter before the Board.

On her July 2004 Form 9, the veteran appears to raise a claim 
seeking entitlement to service connection for a back disorder 
as secondary to her service-connected residuals of right foot 
bunionectomy.  This matter is not before the Board and is 
referred to the RO for further action. 


FINDINGS OF FACT

The residuals of right foot bunionectomy are manifested by 
pain and mild hallux valgus deformity with a recurrent 
bunion; claw foot, arthritis, or malunion of the tarsal or 
metatarsal bones are not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for 
residuals of right foot bunionectomy. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code (Code) 5280 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of her claim.  A July 2003 (prior 
to the rating appealed) VA letter explained what the evidence 
needed to show to substantiate the claim.  It also explained 
that VA would make reasonable efforts to help her obtain 
evidence necessary to support her claim, including medical 
records, employment records or records from other federal 
agencies but that it was ultimately her responsibility to 
ensure that records were received by VA.  While the July 2003 
letter did not advise the veteran verbatim to submit 
everything she had pertinent to her claim, it explained the 
type of evidence necessary to substantiate her claim and 
asked her to submit any such evidence.  This was equivalent 
to advising her to submit everything in her possession 
pertinent to the claim.  The January 2004 rating decision and 
the June 2004 statement of the case (SOC) provided the text 
of applicable regulations and explained what the evidence 
showed and why the claim was denied.

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices.  

The appellant has not been advised of the type of evidence 
needed to determine the effective date of an award in regards 
to the claim of entitlement to an increased rating for 
residuals of right foot bunionectomy. (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  Regardless, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In 
determining if increased rating is warranted and the 
appropriate effective date for any increased rating, 
consideration is given to the evidence which shows the 
severity of the disability and when any increase in severity 
might have occurred.  38 U.S.C.A. § 5110(b).  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such evidence, including 
providing her with a VA examination, the Board concludes that 
there was no prejudice to the veteran due to any failure to 
notify her as to the type of evidence necessary for an 
increased rating and to establish the effective date.  VA's 
duty to assist is satisfied.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review.

II.  Factual Background

January to April 2001 treatment records from Atlanta VA 
Medical Center (VAMC) showed treatment for pain associated 
with bunionectomy of right root with screws in the first 
metatarsal joint.  January 2001 x-rays showed the presence of 
metallic screws.  A February 2001 record noted that she 
ambulated with a slight limp of right lower extremity.  The 
veteran indicated that her foot felt like it was often 
"swollen" in her shoes.  It was noted that the range of 
motion was limited in the right great toe due to pain and 
tightness.  She was educated and performed exercise related 
to her toe.  A subsequent record showed that her new tennis 
shoes did not hurt or aggravate her foot.  The exercises were 
going well and she had greater flexibility in the right great 
toe.  She was performing exercises three times a week with 
good results.  Pain was decreased greatly.  She was advised 
to continue exercises at home and to go to prosthetics to 
follow up with shoe inserts.  

On December 2003 VA examination, the veteran indicated that 
she had surgery on her bunion in 1995 on her bunion and 
continued to have pain in that area.  She had complaints of 
pain with walking and weight bearing on this foot.  She 
indicated that she was not working at the time of the 
examination, but was unable to say how her toe disorder 
affected her prior desk type job.  Physical examination of 
the right foot revealed a 7cm scar over the metatarsal, with 
a palpable hardware.  She had mild hallux valgus deformity, 
with a recurrent bunion.  The medial scar was 6 cm in length 
and the first web space scar was 3 cm in length.  The 
examiner noted that "she showed a great amount of 
nonanatomic pain, with pain in the lateral malleolus, medial 
malleolus, pain overlying the distal tibia, painful response, 
with hyperactivity, which is not consistent with her 
complaint of bunion pain."  When she was not observed, she 
did not limp; however, she limped actively while she was 
being observed.  

The assessment was bunion deformity of her right foot, status 
post surgery, with palpable hardware, which was slightly 
painful.  The examiner indicated that although she had a 
number of symptomatic overlay and nonanatomic findings, he 
did not find objective findings consistent with the amount of 
pain she indicated.

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule). 
38 U.S.C.A. §  1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, present level of 
disability is of primary concern. See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. §  4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107(b).

The veteran's residuals of a right foot bunionectomy included 
mild hallux valgus deformity with a recurrent bunion.  The 
disorder was appropriately rated under Code 5280 for 
unilateral hallux valgus.  Under Code 5280, a 10 percent 
rating is warranted if there has been an operation and 
resection of the metatarsal head.  A 10 percent rating is 
also warranted for a severe case, if equivalent to amputation 
of great toe.  Here, because the veteran's right foot 
disorder has been assigned the maximum 10 percent rating 
under Code 5280, the Board must determine if the right foot 
disorder warrants a higher rating under alternate code 
criteria.

As 10 percent rating is the highest available rating under 
the Codes 5279 (anterior metatarsalgia), 5281 (hallux 
rigidus), and 5282 (hammer toe), further consideration under 
those Codes would be of no benefit to the veteran.  Also, 
Code 5278 claw foot (pes cavus) and Code 5283 (malunion of 
the tarsal or metatarsal bones) are not for consideration, as 
there is no evidence that the veteran suffers from these 
conditions.

Under Code 5284, a 10 percent rating is assigned for moderate 
foot injuries, a 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries.

The level of impairment shown for the veteran's residuals of 
right bunionectomy simply does not rise to the level of 
disability required for a 20 percent schedular rating for the 
right foot (moderately severe foot injuries).  The disorder 
encompasses only the large toe area of the feet, and there is 
no objective evidence of pathology/associated impairment that 
would support a finding of moderately severe foot disability.  
On December 2003 examination, the examiner indicated that the 
veteran had a number of symptomatic overlay and nonanatomic 
findings; however there were no objective findings consistent 
with the amount of claimed pain.  The examiner stated that 
her bunion deformity was only slightly painful.  There is no 
x-ray evidence of degenerative joint disease of the 1st 
metatarsophalangeal joints and there is no X-ray evidence of 
joint disease in other joints.  Therefore, the veteran does 
not have multiple involvement of the interphalangeal, 
metatarsal, and tarsal joints, and a rating in excess of 10 
percent on that basis is also not warranted.  Diagnostic 
Codes 5003-5010.

The Board has specifically considered the guidance of 38 
C.F.R. §§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 
202 (1995).  Such considerations do not afford the veteran 
relief in this case, however, as she is receiving the maximum 
disability evaluation for hallux valgus. See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, the Board 
finds that the veteran's residuals of right foot bunionectomy 
are appropriately compensated by the currently assigned 10 % 
schedular ratings.

No specific factors warranting extraschedular consideration 
have been shown.  The record does not show that the residuals 
of right foot bunionectomy has required frequent 
hospitalization, or caused marked interference with 
employment, or involves any factors of like gravity, which 
would render impractical application of the regular schedular 
criteria.  Accordingly, the Board finds that referral of this 
claim for extraschedular consideration is not in order. 








ORDER

A rating in excess of 10 percent for residuals of right foot 
bunionectomy is denied.


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


